Mr. Chief Justice Bean,
dissenting.
I concur in the result, but not in that portion of the opinion which assumes that a claim of lien must upon its facé show the contractual relation between the owner of the building and the party to whom the materials were furnished or for whom the labor was performed. It is true there is a suggestion to that effect in Rankin v. Malarkey, 23 Or. 593, (32 Pac. 620,) and Curtis v. Sestanovich, 26 Or. 107, (37 Pac. 67,) but the question was not directly involved or necessary to a decision of either of these cases, and hence I did not formally dissent at the time. In my opinion the claimant observes the necessary legal requirements when he files in the proper office “a claim containing a true statement of his demand, after deducting all just credits and offsets, with the name of the owner or reputed owner, if known, and also the name of the person by whom he was employed, or to whom he furnished the materials, and also a description of the property to be charged with said lien sufficient for iden*278tification,” and to exact of him anything more is imposing a burden not authorized by law. When the statement contains all the facts required by statute to be contained therein, the question as to whether the lien attaches for materials furnished or labor performed for some person whom the statute makes the agent of the owner, as provided in section 3669, or whether it attaches by virtue of section 3672, is a matter of pleadings and proof. The statutes of California and New Mexico are similar to ours in this respect, and I think the view expressed by the courts of those states in Davies-Henderson Lumber Company v. Gottschalk, 81 Cal. 641, (22 Pac. 860,) and Post v. Miles (N. M.), 34 Pac. 586, is the better construction of the statute.